              Case 2:21-cv-00112-JCC Document 16 Filed 05/10/21 Page 1 of 1




                                                      THE HONORABLE JOHN C. COUGHENOUR
 1

 2

 3

 4

 5

 6
                                UNITED STATES DISTRICT COURT
 7
                               WESTERN DISTRICT OF WASHINGTON
 8                                       AT SEATTLE

 9    BRIAN ECHARD, on behalf of himself and all          CASE NO. C21-0112-JCC
      others similarly situated,
10
                                                          MINUTE ORDER
11                           Plaintiff,
              v.
12
      WELLS FARGO BANK, N.A.,
13
                             Defendant.
14

15
            The following Minute Order is made by direction of the Court, the Honorable John C.
16
     Coughenour, United States District Judge:
17
            This matter comes before the Court on the parties’ stipulated motion to extend the
18
     deadline for Defendant to answer Plaintiff’s First Amended Complaint (“FAC”) (Dkt. No. 15).
19
     The motion is GRANTED. The deadline for Defendant’s answer to the FAC is June 1, 2021.
20
            The clerk is DIRECTED to terminate Defendant’s motion to dismiss Plaintiff’s previous
21
     complaint (Dkt. No. 6), as it was mooted by the filing of Plaintiff’s FAC.
22
            DATED this 10th day of May 2021.
23
                                                            William M. McCool
24
                                                            Clerk of Court
25
                                                            s/Paula McNabb
26                                                          Deputy Clerk


     MINUTE ORDER
     C21-0112-JCC
     PAGE - 1
